Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
The proposed amendment was filed with a request for consideration under the AFCP 2.0 Pilot Program.  However, with the amendments as to the sulfur-containing compounds new issues requiring new consideration would require longer than the time given under the guidelines of the AFCP 2.0 Pilot Program, and therefore the amendment will be treated under pre-pilot procedure. Note the attached PTOL-2323.

Continuation of BOX 3 of PTOL-303: the proposed amendment to claim 1 raises new issues that would require further consideration and/or search by the Examiner and will not be entered.  Note for example, a sulfur compound was not previously allowed in only a specific range.  Also the amendment would raise 35 USC 112 issues because the presence of a sulfur compound is listed but (1) the given range can include zero amount, so it is unclear if a sulfur compound must be present in some amount or the amount can be zero and (2) the specification at paragraph 0024 (referred to by applicant as support for this amendment) refers to this amount for a stabilizer sulfur compound, not sulfur compounds in general – note for example, the palladium compound can be provided as palladium sulfate in different amounts (note 0017 of the specification as filed), so it is unclear if applicant is referring only to stabilizer sulfur compounds, or all sulfur compounds, and if all sulfur compounds would this be supported as to the range (also raising the issue of new matter) and (3) a sulfur compound in the claimed range is 

Continuation of BOX 12 of PTOL-303: The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
(A) As to the 35 USC 112 rejections of claim 9, the proposed amendment to the claims has not been entered as discussed for BOX 3 above, therefore, the claims are considered as they were provided with the October 29, 2021 amendment, and the described clarifications are not present so the rejections of January 25, 2022 are maintained. 
(B) As to the 35 USC 103 rejections, the proposed amendment to the claims has not been entered as discussed for BOX 3 above, therefore, the claims are considered as they were provided with the October 29, 2021 amendment, and applicant’s arguments are directed to the features of the sulfur compound only present in the proposed amendments, so the rejections of January 25, 2022 are maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/             Primary Examiner, Art Unit 1718